         Case 9:18-ap-01058-DS Doc 303 Filed 03/11/21 Entered 03/11/21 22:06:11                                                                     Desc
                             Imaged Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Central District of California
Corporate Recovery Associates, LLC,
      Plaintiff                                                                                                        Adv. Proc. No. 18-01058-DS
Blue Wolf Capital Partners, LLC,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0973-9                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Mar 09, 2021                                               Form ID: pdf031                                                            Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 11, 2021:
Recip ID                 Recipient Name and Address
aty                    + Adrian Garcia, 2100 Ross Avenue, Ste 2700, Dallas, TX 75201-7919
aty                    + Sam Butler Hardy IV, 2100 Ross Avenue, Ste.2700, Dallas, TX 75201-7919
pla                    + Corporate Recovery Associates, LLC, 3830 Valley Centre Drive, Suite 705-152, San Diego, CA 92130-3320

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
aty                            Barira Munshi
dft                            BW Piezo Holdings, LLC
dft                            Blue Wolf Capial Fund II, L.P.
dft                            Blue Wolf Capital Advisors L.P.
dft                            Blue Wolf Capital Partners, LLC
dft                            CIT BANK, N.A.
dft                            CTG Advanced Materials, LLC
dft                            CTS Corporation
dft                            Duff & Phelps
dft                            Gladstone Investment Corporation

TOTAL: 10 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 11, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 9, 2021 at the address(es) listed
         Case 9:18-ap-01058-DS Doc 303 Filed 03/11/21 Entered 03/11/21 22:06:11                                                       Desc
                             Imaged Certificate of Notice Page 2 of 4
District/off: 0973-9                                          User: admin                                                            Page 2 of 2
Date Rcvd: Mar 09, 2021                                       Form ID: pdf031                                                       Total Noticed: 3
below:
Name                         Email Address
Andrew B Levin
                             on behalf of Plaintiff Corporate Recovery Associates LLC alevin@wcghlaw.com,
                             Meir@virtualparalegalservices.com;pj@wcghlaw.com;jmartinez@wcghlaw.com

Cheryl S Chang
                             on behalf of Defendant Gladstone Investment Corporation Chang@Blankrome.com Hno@BlankRome.com

Christian A Orozco
                             on behalf of Plaintiff Corporate Recovery Associates LLC christian.a.orozco@usdoj.gov

Christopher O Rivas
                             on behalf of Defendant Blue Wolf Capital Advisors L.P. crivas@reedsmith.com chris-rivas-8658@ecf.pacerpro.com

Christopher O Rivas
                             on behalf of Defendant Blue Wolf Capial Fund II L.P. crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com

Christopher O Rivas
                             on behalf of Defendant BW Piezo Holdings LLC crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com

Christopher O Rivas
                             on behalf of Defendant Duff & Phelps crivas@reedsmith.com chris-rivas-8658@ecf.pacerpro.com

Christopher O Rivas
                             on behalf of Defendant Blue Wolf Capital Partners LLC crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com

Craig N Haring
                             on behalf of Defendant Gladstone Investment Corporation charing@blankrome.com

Edward J Dennis
                             on behalf of Plaintiff Corporate Recovery Associates LLC , eburch@lynnllp.com;srusso@lynnllp.com

Howard Steinberg
                             on behalf of Defendant BW Piezo Holdings LLC steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com

Howard Steinberg
                             on behalf of Defendant Blue Wolf Capial Fund II L.P. steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com

Howard Steinberg
                             on behalf of Defendant Blue Wolf Capital Partners LLC steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com

Howard Steinberg
                             on behalf of Defendant Blue Wolf Capital Advisors L.P. steinbergh@gtlaw.com pearsallt@gtlaw.com;laik@gtlaw.com

Jonathan Boustani
                             on behalf of Defendant CTS Corporation jboustani@btlaw.com

Jonathan Boustani
                             on behalf of Defendant CTG Advanced Materials LLC jboustani@btlaw.com

Paul J Laurin
                             on behalf of Defendant CTS Corporation plaurin@btlaw.com slmoore@btlaw.com;jboustani@btlaw.com

Paul J Laurin
                             on behalf of Defendant CTG Advanced Materials LLC plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com

United States Trustee (ND)
                             ustpregion16.nd.ecf@usdoj.gov


TOTAL: 19
 Case 9:18-ap-01058-DS Doc 303 Filed 03/11/21 Entered 03/11/21 22:06:11                       Desc
                     Imaged Certificate of Notice Page 3 of 4


1    GREENBERG TRAURIG, LLP
     Howard J. Steinberg (SBN CA 89291)
2    1840 Century Park East, Suite 1900
     Los Angeles, California 90067-2121                            FILED & ENTERED
3    Telephone: 310.586.7700
     Facsimile: 310.586.7800
4    Email: steinbergh@gtlaw.com                                         MAR 09 2021
     Attorneys for Defendants
5    BLUE WOLF CAPITAL PARTNERS, LLC                                CLERK U.S. BANKRUPTCY COURT
     BLUE WOLF CAPITAL FUND II, L.P.                                Central District of California
                                                                    BY ortiz      DEPUTY CLERK
6    BLUE WOLF CAPITAL ADVISORS L.P.

7

8                                UNITED STATES BANKRUPTCY COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10                                          NORTHERN DIVISION

11   In re
                                                    Case No. 9:16-bk-11912-DS
12
     CHANNEL TECHNOLOGIES GROUP, LLC,               Chapter 11
13
                                                    Adv. No. 9:18-ap-01058-DS
14                                Debtor.

15

16                                                  ORDER APPROVING JOINT
                                                    STIPULATION TO CONTINUE STATUS
17   CORPORATE RECOVERY ASSOCIATES,                 CONFERENCE AND HEARING ON
     LLC, as Trustee for the Liquidating Trust of   MOTION TO COMPEL FURTHER
18   Channel Technologies Group, LLC,               RESPONSES TO DISCOVERY

19           Plaintiffs.

20   v.

21   BLUE WOLF CAPITAL PARTNERS, LLC,
     BLUE WOLF CAPITAL FUND II, L.P.,
22   GLADSTONE INVESTMENT
     CORPORATION, BLUE WOLF CAPITAL
23   ADVISORS, L.P., FIDUS INVESTMENT
     CORPORATION, FIDUS MEZZANINE
24   CAPITAL, II, L.P., AVANTE MEZZANINE
     PARTNERS SBIC, LP, AVANTE
25   MEZZANINE II, INC., PENGDI HAN,
     DHAN, LLC, GRANT THORNTON, LLP,
26   CTG ADVANCED MATERIALS, LLC, CTS
     CORPORATION, ELECTRO OPTICAL
27   INDUSTRIES, DUFF & PHELPS, and CIT
     BANK, N.A.,        Defendants.
28
 Case 9:18-ap-01058-DS Doc 303 Filed 03/11/21 Entered 03/11/21 22:06:11                           Desc
                     Imaged Certificate of Notice Page 4 of 4


1           The court KDYLQJUHYLHZHGDQGFRQVLGHUHGWKH³-RLQW6WLSXODWLRQWR&RQWLQXH6WDWXV

2    &RQIHUHQFHDQG+HDULQJRQ0RWLRQWR&RPSHO)XUWKHU5HVSRQVHVWR'LVFRYHU\´ WKH³6WLSXODWLRQ´

3    Docket No. 298), and good cause appearing therefor,

4           IT IS HEREBY ORDERED that the Stipulation is approved. The status conference originally

5    set for March 10, 2021 at 11:30 a.m. is continued to April 21, 2021 at 11:30 a.m.

6           IT IS FURTHER ORDERED that the deadline to file a joint stipulation of disputed issues is

7    April 16, 2021 at 5:00 p.m.

8                                                    ###

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24        Date: March 9, 2021

25

26

27

28
